Citation Nr: 9902327	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  93-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of malaria.


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served in the United States Merchant Marines 
from January 25, 1944, to May 9, 1944, and from June 1, 1944, 
to July 20, 1944, and he served on active duty in the United 
States Army from December 1946 to November 1949.

The instant appeal arose from a March 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which granted a claim for service 
connection for malaria and assigned a noncompensable 
disability evaluation.  This case was remanded by the Board 
of Veterans' Appeals (Board) in September 1995 for further 
development.  Additional development was completed, and the 
RO continued the denial of the appellant's claim for an 
increased rating.

In April 1996, the Board denied the appellants claim for a 
compensable evaluation for residuals of malaria.  The 
appellant filed a timely appeal to the United States Court of 
Veteran's Appeals (Court).  In October 1996, the VA General 
Counsel filed a motion to remand the case and to stay further 
proceedings as amendments to the rating schedule pertinent to 
malaria had become effective after the Boards April 1996 
decision.  The Court granted the motion, vacating and 
remanding the case to the Board.  [redacted].  Pursuant to the 
Courts remand, the Board remanded this case again for further 
development in September 1997.


FINDINGS OF FACT

1.  Pursuant to the Court order dated in December 1996 and 
the subsequent Board remand dated in September 1997, VA 
examinations were scheduled in December 1997 and April 1998 
at the Bay Pines, Florida, VA Medical Center (MC) to 
determine the severity of residuals of malaria.

2.  The appellant failed to report to the December 1997 and 
April 1998 examinations, and a June 1998 report of contact 
indicated that he was unable to make the trip to Bay Pines 
due to disability and that he was scheduled for hip surgery 
in July 1998.

3.  At the time of the June 1998 report of contact, it was 
agreed the RO would contact the appellant 90 days after his 
July 1998 hip surgery to see whether the appellant was able 
to report at that time for an examination.

4.  The appellant did not respond to an October 1998 letter 
from the RO which asked the appellant to contact the RO and 
indicate whether he was able to report to a VA examination.

5.  There is no evidence of record of "good cause" which 
would excuse the appellant's failure to respond regarding 
reporting for a VA examination.


CONCLUSION OF LAW

The appellant's claim for a compensable rating for residuals 
of malaria is denied due to his failure to report, without 
good cause, for a VA examination.  38 C.F.R. §§ 3.1(q), 
3.655(a), (b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Records dated in July 1944 from the official log book of the 
vessel Montana, on which the veteran served during his last 
period of duty with the Merchant Marine, showed that the 
veteran was taken seriously ill and hospitalized.  Subsequent 
medical records showed that the veteran was hospitalized at 
the U. S. Marine Hospital in Staten Island, New Jersey, in 
September 1944 with a final diagnosis of malaria.  A history 
taken at that time revealed that the veteran had several 
prior recurrences.  The veteran was service-connected for 
malaria in a March 1993 rating decision, and a 0 percent 
disability evaluation was assigned which has been confirmed 
and continued since that time.

Post-service medical records show that the veteran was 
hospitalized from April 5, 1979, to May 5, 1979, at the 
Naples Community Hospital with a final diagnosis of 
spontaneous pneumothorax due to emphysematous blebs.  The 
hospital records noted that the veteran had a history of 
heavy cigarette smoking and asthmatic bronchitis.  He also 
reported multiple rib fractures and a collapsed lung in 
1962.  

The post-service medical record also includes an October 1995 
VA examination which diagnosed recurrent chronic malaria.  
The veteran reported two episodes of chills, fever, sweating, 
and vomiting per year.  The examiner noted the spontaneous 
pneumothorax in 1979 and indicated that it was questionably 
related to a malaria episode.  The type of malaria was not 
identified, and the examiner noted that it could not be 
identified at the time of the examination.

Pursuant to the Boards September 1997 remand, a VA 
examination was scheduled to determine the nature and 
severity of the veteran's residuals of malaria.  The veteran 
was informed by letter dated December 15, 1997, of the 
purpose of the VA examination.  He was advised that it was 
his responsibility to appear for the examination and that 
failure to report for the examination might cause the RO to 
continue the prior denial of his claim.

VA records showed that an examination for infectious, immune, 
and nutritional disabilities was requested in December 1997.  
A VA record dated January 5, 1998, noted that the veteran had 
refused the examination at the Bay Pines VAMC.  It was also 
noted that the veterans wife had called to cancel the 
appointment because the veteran was ill and because the RO 
had notified him that his claim was approved.  

The veteran submitted a written statement, dated January 28, 
1998, wherein he asserted that his spontaneous pneumothorax 
and lung disease were due to his service-connected residuals 
of malaria.  By letter dated April 14, 1998, the veteran was 
informed that reporting for a VA examination was the best way 
to continue to prosecute his claim.  He was advised that 
failure to report for the examination could result in the 
denial of his claim.  He was asked to respond within 60 days 
to indicate his willingness to report for the examination.

On June 5, 1998, the veteran contacted the RO by phone and 
indicated that he was unable to make the trip to the Bay 
Pines VAMC due to disability.  He stated that he was 
scheduled for hip replacement surgery on July 7, 1998.  It 
was agreed that the RO would contact the veteran 90 days 
after the surgery to see if he was able to report.  If he was 
able to report before then, he was asked to contact the RO.  
The RO would attempt to reschedule the examination at the VA 
facility in Fort Myers, Florida.

The record does not show that the veteran has made any 
attempt to contact the RO regarding rescheduling the VA 
examination since the June 5, 1998, phone conversation.  Per 
the June 1998 conversation, the RO attempted to contact the 
veteran by letter dated October 9, 1998, to reschedule the 
examination.  The veteran was requested to contact the RO and 
to indicate whether he could now report for the examination.  
The veteran did not respond.  In a memorandum to the file 
dated December 9, 1998, the RO indicated that it was 
returning the claims folder to the Board due to the veterans 
failure to comply with the Board remand.

The Board notes that no correspondence sent by the RO to the 
veteran was returned by the postal service as undeliverable 
for any reason.  While the VA does have a duty to assist the 
veteran in the development of his claim, that duty is not 
limitless.  In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the VA to "turn 
up heaven and earth" to find him.  Hyson v. Brown, 5 Vet.App. 
262 (1993).

The Board notes that under VA regulations, it is incumbent 
upon the veteran to submit to a VA examination if he or she 
is applying for, or in receipt of, compensation.  Engelke v. 
Gober, 10 Vet.App. 396 (1997); Dusek v. Derwinski, 2 Vet.App. 
519 (1992).  The United States Court of Veterans Appeals 
(Court) has noted that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  When the examination was scheduled in conjunction 
with a claim for increase and the veteran fails to report for 
the examination without good cause, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (1998).  The veteran has not 
presented any evidence of "good cause" for failing to report 
to the VA medical examination.

In this case, there is no evidence of record explaining the 
circumstances surrounding the appellant's failure to respond 
to the October 1998 letter from the RO.  His response was 
needed in order to reschedule the veteran for a VA 
examination in connection with his claim.  Furthermore, there 
is no evidence of "good cause" for his failure to respond.  
Moreover, there is no evidence of record which suggests that 
he has notified VA that his mailing address for the purposes 
of receipt of VA correspondence has changed since the Board 
remanded this case in September 1997.

The Board finds that the RO fulfilled its statutory duty to 
assist the veteran in developing the facts pertinent to his 
claim by ordering such an examination.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Board notes that the purpose of the VA 
examination was to assist the appellant in the development 
and adjudication of his claim now presented on appeal.  
Absent a current examination, the Board cannot find that the 
veteran has the requisite symptomatology for the next higher 
evaluation for residuals of malaria under either the old or 
the revised regulations.  The record shows that the RO made 
significant efforts in order to schedule an examination for 
this appellant.  As noted above, the RO had previously 
scheduled an examination in connection with this claim, to 
which the veteran did not report, and had subsequently made 
numerous additional attempts to reschedule the examination at 
a time and location that was more convenient for the veteran.  
Furthermore, the veteran was notified on several occasions 
that failure to report for an examination could result in the 
denial of his claim.

In view of the above, and in accordance with the regulatory 
provisions set forth in 38 C.F.R. § 3.655(b), the appellant's 
claim for entitlement to a compensable rating for residuals 
of malaria shall be denied.




ORDER

A claim for an increased (compensable) rating for residuals 
of malaria is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
